DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. On page 10, Applicant argues that Xu does not teach “a plurality of airflow through holes defining a plurality of fin obstructers forming a plurality of fin braided channels therearound or indirect communication thereamong”.  Referring to Xu Annotated Fig. 1, the plurality of fin obstructers are defined by through holes, the fin braided channels are connected to each other and are defined by the fin obstructers and the fin obstructers are formed around the through holes in the same manner as Applicant’s fin obstructers are formed around the through hole.  Applicant argues that Xu’s guide fin 22 does not form condensation channels 201 and connecting passageway 202, but that is not a claim limitation.  Applicant is reminded that the patentability of a product does not depend on its method of production.  The process of forming a fin obstructer does not have to create fin braided channels.  The fin braided channels simply need to be present around the fin obstructers and be in communication, direct or indirect, with connection channels.
Applicant also argues that the amended claim limitation “whereby each of the plurality of fin obstructers is completely surrounded by the plurality of fin braided channels” is not taught.  However, the fin obstructers are completely surrounded by the fin braided channels as seen in Xu Annotated Fig. 1
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,9-15,17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification is silent on fin obstructers being “completely surrounded” by a plurality of fin braided channels. Para [0011] states that each vapor obstructer is separated by a plurality of vapor braided channels or at least a perimeter side of the vapor chamber. Para [0012] states that each vapor obstructer is separated by coinciding plurality of braided channels or neighboring vapor obstructers or a perimeter side of the vapor chamber. Para [0013] states that plurality of vapor obstructers are separated by at least one plurality of vapor braided channels.  The specification does not disclose vapor obstructers being “completely surrounded” by the plurality of fin braided channels.
Remaining claims are rejected as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,9-15,17, 19-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “completely surrounded”.  It is unclear as to how “completely surrounded” is defined.  If the fin obstructers were to be completely surrounded, that would be completely encompassed, and unexposed.  For examination purposes the claim limitation will be interpreted as the entire perimeter of the fin obstructers is comprised of vapor braided channels.
Remaining claims are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2013/0340978, hereafter Agostini, previously cited) in view of Kao et al. (US 2020/0232717, hereafter Kao, previously cited), and in further view of Xu et al. (CN 111366018, previously cited).
Regarding claim 1, Agostini teaches a vapor chamber heat sink assembly, under vacuum, having a working fluid therein (para [0008] two-phase heat exchanger, with working fluid), comprising:
A plurality of heat sink fins (Annotated Fig. 2, condenser body 100) each having a first metal sheet connected to a second metal sheet (para [0026] condenser body 100 are formed by a first sheet and second sheet roll bonded) defining a fin tip (Annotated Fig. 2, fin tip), a fin base opposite the fin tip (Annotated Fig. 2, fin base) and an enhancement portion between the fin tip and the fin base (Annotated Fig. 2, enhancement portion), and the fin base has at least two connection channels extending therethrough (Fig. 2, connection port 144 and 142); and

    PNG
    media_image1.png
    408
    571
    media_image1.png
    Greyscale

Agostini Annotated Figure 2
A vapor chamber having:
An upper casing (Fig. 4, cover plate 240) comprising:
A mounting surface (Annotated Fig. 4, mounting surface), 

    PNG
    media_image2.png
    279
    481
    media_image2.png
    Greyscale

Agostini Annotated Figure 4
An upper chamber surface, opposite the mounting surface (Annotated Fig. 7, upper chamber surface), and
A lower casing (Fig. 7, base part 230) comprising:
A lower chamber surface (Annotated Fig. 7, lower chamber surface); and

    PNG
    media_image3.png
    270
    506
    media_image3.png
    Greyscale

Agostini Annotated Figure 7
A contact surface, opposite the lower chamber surface, (Fig. 2, electric component 300 is attached to the bottom of evaporator 200, indicating a contact surface opposite the lower chamber surface), wherein the upper and lower chamber surfaces form a plurality of vapor obstructers (Annotated Fig. 5, vapor obstructers) defining a plurality of vapor braided channels (Fig. 5, second channel 220) therearound in direct or indirect communication thereamong, wherein the first metal sheet is tightly connected to the second metal sheet (Fig. 4, cover plate 240 is connected to base part 230), the upper chamber surface is tightly connected to the lower chamber surface (Annotated Fig. 7, lower chamber surface is connected to upper chamber surface).

    PNG
    media_image4.png
    344
    486
    media_image4.png
    Greyscale

Agostini Annotated Figure 5
Agostini is silent on having a plurality of mounting tracks.
However, Kao teaches a mounting surface (Fig. 13, first side 30) having a plurality of mounting tracks (Fig. 13, fixing grooves 300)
Therefore, in view of Kao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agostini as modified above’s vapor chamber with a mounting surface having a plurality of mounting tracks so the fins can be fixedly held to the vapor chamber (para [0038]).
Agostini as modified above, is silent on wherein the enhancement portion has a plurality of airflow through holes therethrough, and wherein the plurality of airflow through holes define a plurality of fin obstructers forming a plurality of fin braided channels therearound in direct or indirect communication thereamong.
However, Xu teaches wherein the enhancement portion has a plurality of airflow through holes therethrough (Xu Annotated Fig. 1, the enhancement portion has through holes, Fig. 3 the guide fins 22 are created by punching the heat dissipation plate 21 indicating a hole), and wherein the plurality of airflow through holes define a plurality of fin obstructers (Xu Annotated Fig. 1, fin obstructers) forming a plurality of fin braided channels therearound (Xu Annotated Fig. 1, fin braided channels) in direct or indirect communication thereamong (Xu Annotated Fig. 1, the fin braided channels are in communication with each other), and whereby each of the plurality of fin obstructers is completely surrounded by the plurality of fin braided channels (Xu Annotated Figure 1, fin obstructers are completely surrounded by the plurality of fin braided channels).

    PNG
    media_image5.png
    342
    705
    media_image5.png
    Greyscale

Xu Figure 1
Therefore, in view of Xu, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Agostini as modified above’s vapor chamber with wherein the enhancement portion has a plurality of airflow through holes therethrough, and wherein the plurality of airflow through holes define a  plurality of fin obstructers forming a plurality of fin braided channels therearound in direct or indirect communication thereamong, and whereby each of the plurality of fin obstructers is completely surrounded by the plurality of fin braided channels, so that air disturbance is increased in between the fans improving the heat dissipation of the braided channels (para [“heat conducting sheet further…”]).
Agostini as modified above teaches a plurality of mounting tracks (Kao Fig. 13, fixing grooves 300) extending therefrom, each having at least two receiving channels therethrough (the mounting tracks 300 of Kao Fig. 13 would include the receiving channels 244 and 242 of Agostino as the tracks run the entirety of the width of the base 3 seen in Kao Fig. 12), wherein the fine base and each of the at least two connection channels are mounted to the plurality of mounting tracks and at least two of the receiving channels (para [0063] the connection  openings 244 and 242 connect with connection port 144 and 142), and the plurality of heat sink fins is liquid tight connected to the vapor chamber(para [0008] the fins are connected to the vapor chamber by way of a first connection port and third connection opening pairing and a second connection port and fourth connection opening pairing, where working fluid flows from the vapor chamber to the fins), whereby the working fluid travels through the plurality of vapor braided channels and the plurality of fin braided channels unobstructed (para [0039]).
Regarding claim 2, Agostini as modified above teaches a first heat source (Agostini Annotated Fig. 2, first heat source); and a second heat source (Agostini Annotated Fig. 2, second heat source), wherein the first and second heat sources are mounted to the contact surface of the lower casing and at least one of the plurality of vapor obstructers of the upper and lower chamber surfaces is between the first and second heat sources (the vapor obstructers run the entire width and length of the evaporator 200, so there would be at least one plurality of vapor obstructers present between the first and second heat sources).
Regarding claim 9, Agostini as modified above teaches wherein the amount of the plurality of vapor obstructers is between five and thirty, inclusive (Fig. 5, there are between five and thirty vapor obstructers).
Regarding claim 13, Agostini as modified above teaches wherein the amount of the plurality of airflow through holes is between one to eighty, inclusive (Xu Annotated Fig. 1, there are between one to eighty holes per fin).
	Regarding claim 14, Agostini as modified above teaches wherein the amount of the plurality of airflow through holes is greater than eighty (Xu Annotated Fig. 1, there are 36 holes per fin, Xu Fig. 3 teaches 4 fins, the number of through holes would be greater than eighty).
Regarding claim 20, Agostini as modified above teaches wherein the plurality of fin braided channels is formed by inflating (The presence of process limitations [i.e. method of manufacturing] on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113).
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2013/0340978, hereafter Agostini, previously cited) in view of Kao et al. (US 2020/0232717, hereafter Kao, previously cited), and in further view of Xu et al. (CN 111366018, previously cited) and in further view of Moreno et al. (US 20160123637, hereafter referred to as Moreno, previously cited).
Regarding claim 3 Agostini in view of Kao and in further view of Xu is silent on further comprising at least an additional heat source, wherein the at least an additional heat source is mounted to the contact surface of the lower casing.
However, it is noted that there are only a finite number of heat sources and locations to place a heat source on a vapor chamber apparatus to one having ordinary skill in the art.  In this regard, it is noted that an additional heat source mounted to the contact surface of the lower casing is known in the art, as evidenced by Moreno (Moreno Annotated Fig. 1, contact surface on the lower casing, additional heat source).

    PNG
    media_image6.png
    465
    362
    media_image6.png
    Greyscale

Moreno Annotated Figure 2
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to mount an additional heat source to the contact surface of the lower casing, since, as taught by Moreno, such provision was suitable and known in the art (see at least KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 4 Agostini in view of Kao and in further view of Xu as modified above teaches wherein the power requirement and maximum operating temperature allowance of the first heat source is less than the power requirement and maximum operating temperature allowance of the second heat source, whereby, during operation, the working fluid travels through the plurality of vapor braided channels, at least two connection channels, and the plurality of fin braided channels, respectively, while concurrently, being hindered to agglomerate to the second heat source via the at least one of the plurality of vapor obstructers therebetween (The heat sources are capable of operating at different power requirements and operating temperatures, the movement of working fluid through the vapor chamber would also be hindered to agglomerate to the second heat source given the same heat source parameters).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2013/0340978, hereafter Agostini, previously cited) in view of Kao et al. (US 2020/0232717, hereafter Kao, previously cited), in further view of Xu et al. (CN 111366018, previously cited), and in further view of Wang et al. (US 2006/0005950, hereafter Wang, previously cited).
Regarding claim 5, Agostini in view of Kao and in further view of Xu teaches wherein the shape of each of the plurality of vapor obstructers is a four-sided shape (Agostini Annotated Fig. 5, the vapor obstructers are a four-sided shape), and each is separated by the plurality of vapor braided channels (Agostini Annotated Fig. 5, the vapor obstructers are separated by second channel 220) or at least a perimeter side of the vapor chamber.
Agostini in view of Kao and in further view of Xu is silent on whereby the four-sided shape is an elongated stadium shape.
However, Wang teaches whereby the four-sided shape is an elongated stadium shape (Fig. 2, wick structure 2).
Therefore, in view of Wang it would have been obvious to one of ordinary skill before the effective filing date to modify Agostini in view of Kao and in further view of Xu’s vapor obstructers with an elongated stadium shape as the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2013/0340978, hereafter Agostini, previously cited) in view of Kao et al. (US 2020/0232717, hereafter Kao, previously cited), and in further view of Xu et al. (CN 111366018, previously cited), and in further view of McLaughlin et al. (US 20170049006, previously cited).
Regarding claim 10, Agostini in view of Kao and in further view of Xu is silent on wherein the amount of the plurality of vapor obstructers is greater than thirty. 
However, the amount of vapor obstructers is a results effective variable as recognized by McLaughlin (para [0039]-[0046] the shape, pitch, and arrangement of protrusions are based on an effort to achieve certain heat dissipation characteristics)
	It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a vapor chamber heat assembly wherein the amount of plurality of vapor obstructers is greater than thirty, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2013/0340978, hereafter Agostini, previously cited) in view of Kao et al. (US 2020/0232717, hereafter Kao, previously cited), and in further view of Xu et al. (CN 111366018, previously cited) in further view of Azar (US 2002/0139515, previously cited) and in further view of Masanori (WO 2018155592, previously cited).
Regarding claim 11, Agostini in view of Kao and in further view of Xu is silent on wherein the shape of each of the plurality of airflow through holes is an elliptical shape, 
However, Azar teaches wherein the shape of each of the plurality of airflow through holes is an elliptical shape (Fig. 5A, perforations 52).
Therefore, in view of Azar, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Agostini in view of Kao and in further view of Xu’s airflow through holes with Azar’s elliptical shape as the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Agostini in view of Kao and in further view of Xu as modified above is silent on the plurality of airflow through holes, each is separated by a plurality of fin braided channels.
	However, Masanori teaches the plurality of airflow through holes, each is separated by a plurality of fin braided channels (Annotated Fig. 4, each hole 2A is separated by a channel, the hollow portion 5A is filled with heat medium).
	Therefore, in view of Masanori, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Agostini in view of Kao and in further view of Xu as modified above’s through hole so that each is separated by a plurality of fin braided channels so that each through hole can be in contact with a fin braided channel (Azar para [0045]-[0046] through holes allow for the omni directional flow of air to occur) so that heat dissipation can be increased.
	Regarding claim 12, Agostini in view of Kao and in further view of Xu as modified above teaches wherein the plurality of airflow through holes is separated by a plurality of fin braided channels (Annotated Fig. 4, each hole 2A is separated by a channel, the hollow portion 5A is filled with heat medium)
 	Agostini in view of Kao and in further view of Xu as modified above is silent on wherein the pitch of the plurality of airflow through holes is a staggered pitch.
	However, Azar teaches wherein the pitch of the plurality of airflow through holes is a staggered pitch (Fig. 5A, perforations 52 has a staggered pitch).
Therefore, in view of Azar, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Agostini in view of Kao and in further view of Xu as modified above’s airflow through holes pitch with Azar’s staggered pitch as the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2013/0340978, hereafter Agostini, previously cited) in view of Kao et al. (US 2020/0232717, hereafter Kao, previously cited), in further view of Xu et al. (CN 111366018, previously cited), and in further view of Farshchian et al. (US 2019/0132992, previously cited).
Regarding claim 15, Agostini in view of Kao and in further view of Xu are silent on wherein a side of each of the plurality of vapor braided channels opposite the contact surface of the lower chamber surface, a side of each of the plurality of fin braided channels opposite an outside surface of the plurality of heatsink fins, and a side of each of the at least two connection channels comprise[[s]] a wick structure thereon, Page 7 of 12respectively, whereby the wick structure of the side of each of the plurality of vapor braided channels extend to the wick structure of the side of each of the plurality of fin braided channels via the side of each of the at least two connection channels.
However Farshchian teaches a side of each of the plurality of vapor braided channels opposite the contact surface of the lower chamber surface (Annotated Fig. 7, lower chamber surface has coating 705, coating 705 may be a sintered copper powder, which would include the vapor braided channels), a side of each of the plurality of fin braided channels opposite an outside surface of the plurality of heatsink fins (Annotated Fig. 7, condensing tube 130 has wick 140 on the side), and a side of each of the at least two connection channels comprise[[s]] a wick structure thereon (Annotated Fig. 7 the connection channels have wick 140), Page 7 of 12respectively, whereby the wick structure of the side of each of the plurality of vapor braided channels extend to the wick structure of the side of each of the plurality of fin braided channels via the side of each of the at least two connection channels (Annotated Fig. 7, the wick structure 140 extends from the condensing tube 130 to the lower chamber surface, lower chamber surface is covered with a wick structure, spacer 135 can also be composed of a mesh metal).
Therefore, in view of Farshchian, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Agostini in view of Kao and in further view of Xu’s vapor braided channels, fin braided channels, and connection channels wherein a side of each of the plurality of vapor braided channels opposite the contact surface of the lower chamber surface, a side of each of the plurality of fin braided channels opposite an outside surface of the plurality of heatsink fins, and a side of each of the at least two connection channels comprise[[s]] a wick structure thereon, Page 7 of 12U.S. respectively, whereby the wick structure of the side of each of the plurality of vapor braided channels extend to the wick structure of the side of each of the plurality of fin braided channels via the side of each of the at least two connection channels, so that the evaporative function of the fins may be increased (para [0048]).
Regarding claim 17, Agostini in view of Kao and in further view of Xu as modified above, teaches wherein the wick structure comprises at least one of a porous polymer wick structure, micro groove wick structure, metal mesh wick structure (Farshchian Fig. 7, spacer 135 may be comprised of metal mesh, wick 140 may be a copper metal mesh), sintered powder wick structure (Farshchian Fig. 7, coating 705 may be a sintered copper powder) or sintered ceramic powder wick structure, or any combination of the foregoing
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2013/0340978, hereafter Agostini, previously cited) in view of Kao et al. (US 2020/0232717, hereafter Kao), in further view of Xu et al. (CN 111366018, previously cited), and in further view of Guyon et al. (US 20090178782, previously cited).
Regarding claim 19, Agostini in view of Kao, and in further view of Xu is silent on wherein each of the plurality of heat sink fins is mounted to the plurality of mounting tracks via brazing, respectively.
However, it is noted that there are only a finite number of ways to join heat sink fins to mountings tracks available to one having ordinary skill in the art. In this regard, it is noted that the use of brazing to fasten fins to a base is known in the art, as evidenced by Guyon (para [0003]).
	It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to wherein each of the plurality of heat sink fins is mounted to the plurality of mounting tracks via brazing, respectively as taught by Guyon, such provision was suitable and known in the art (see at least KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763      

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763